       Case 3:21-mc-80009-HSG Document 23 Filed 03/10/21 Page 1 of 1



 1
     KAREN G. JOHNSON-MCKEWAN (STATE BAR NO. 121570)
 2   kjohnson-mckewan@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building, 405 Howard Street
 4   San Francisco, CA 94105-2669
     Telephone:    +1 415 773 5700
 5   Facsimile:    +1 415 773 5759

 6
     Attorney for Third Party Subpoena Recipient
 7   REGENTS OF THE UNIVERSITY OF
     CALIFORNIA
 8

 9                              UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11   INDIVIDUAL MEMBERS OF THE                         Case No. 3:21-mc-80009-HSG
     INDIANA MEDICAL LICENSING
12   BOARD, in their official capacities; and          ORDER
     MARION COUNTY PROSECUTOR,
13
                  Movants,
14
            v.
15
     REGENTS OF THE UNIVERSITY OF
16   CALIFORNIA; MICHELE B. BARON,
     LAUREN LEDERLE,
17
                  Third Party Subpoena Recipients.
18

19          The Court, pursuant to the parties’ stipulation, HEREBY ORDERS that The Regents of

20   the University of California file any response to the Movants’ Objection to the Magistrate Judge’s
     Discovery Order Denying Movants’ Motion to Enforce a Third Party Subpoena on or before
21
     March 19, 2021.
22

23
          IT IS SO ORDERED.
24          Dated: 3/10/2021                               ___________________________________
25                                                         HAYWOOD S. GILLIAM, JR.
26                                                         United States District Judge

27

28

                                                                                                       ORDER
                                                     -1-                                   3:21-MC-80009-HSG
